DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  
Claim 1 recites the limitation “the base the lid” in line 4.  It is suggested to amend it to --- the base, the lid ---.
Claim 1 recites the limitation “a first end” in line 8.  It is suggested to amend it to --- the first end ---.
Claim 23 recites the limitation “a closed position” in lines 6-7.  It is suggested to amend it to --- the closed position ---.
Claim 23 recites the limitation “an open position” in line 7.  It is suggested to amend it to --- the open position ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang (US 2010/0072159).

    PNG
    media_image1.png
    886
    460
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    859
    582
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    776
    452
    media_image3.png
    Greyscale

Regarding claim 1, Yang shows a container (3, fig. 1), comprising 
a generally hollow cylindrical base (31, figs. 1, 2, 4, 5) having a cavity (internal space or cavity of item 31, fig. 1) configured to retain one or more items (40, 42, fig. 5); 
a lid (30, figs. 1, 2, 4, 5), removably coupled to the base (31, figs. 1, 2, 4, 5) the lid (30, figs. 1, 2, 4, 5) having a first portion (301, figs. 1, 2, 4) adjacent a first end (lower end of item 30, figs. 1, 2, 4) and a second portion (304, figs. 1, 2, 4) near a second end (upper end of item 30, figs. 1, 2, 4), the first portion (301, figs. 1, 2, 4) being generally complementary to the base (31, figs. 1, 2, 4, 5); and 
an insert (302, 303, figs. 2, 4) coupled to an interior surface (as shown in fig. 4) of the first portion (301, figs. 1, 2, 4) of the lid (30, figs. 1, 2, 4, 5) extends generally beyond a first end (lower end of item 30, figs. 1, 2, 4) of the lid (30, figs. 1, 2, 4, 5) such that when the lid (30, figs. 1, 2, 4, 5) is attached to the base (31, figs. 1, 2, 4, 5), a section (lower portion or section of item 302, 303, figs. 2, 4) of the insert (302, 303, figs. 2, 4) is received within the cavity (internal space or cavity of item 31, fig. 1) of the base (31, figs. 1, 2, 4, 5), the section (lower portion or section of item 302, 303, figs. 2, 4) includes an undercut (undercut formed between item 303 and item 3023 of item 302, 303, fig. 4) and a raised portion (3023, figs. 2, 4) configured to function as a sealing mechanism (see fig. 4) to generate a sealing pressure fit when arranged in contact with an interior surface of the cavity (internal space or cavity of item 31, fig. 1) of the base (31, figs. 1, 2, 4, 5).

Regarding claim 2, Yang shows wherein the base (31, figs. 1, 2, 4, 5) and the lid (30, figs. 1, 2, 4, 5) are generally formed from a bottle (as shown in fig. 1) and when the lid (30, figs. 1, 2, 4, 5) and the base (31, figs. 1, 2, 4, 5) are attached, the container (3, fig. 1) is configured to appear as an uncut bottle (as shown in fig. 1).

Regarding claim 3, Yang shows wherein the insert (302, 303, figs. 2, 4) includes an outwardly extending protrusion (303, fig. 2, 4), the protrusion (303, fig. 2, 4) being positioned between the lid (30, figs. 1, 2, 4, 5) and the base (31, figs. 1, 2, 4, 5) when the lid (30, figs. 1, 2, 4, 5) is attached to the base (31, figs. 1, 2, 4, 5).

Regarding claim 4, Yang shows wherein the protrusion (303, fig. 2, 4) divides an exterior surface of the insert (302, 303, figs. 2, 4) into an upper portion (as shown in fig. 4) and a lower portion (as shown in fig. 4), and when the insert (302, 303, figs. 2, 4) is coupled to the lid (30, figs. 1, 2, 4, 5), the protrusion (303, fig. 2, 4) is configured to abut an end thereof (as shown in fig. 4).

Claim(s) 14-18 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vaught (US 2013/0200028).

    PNG
    media_image4.png
    804
    709
    media_image4.png
    Greyscale


Regarding claim 14, Vaught shows an insert (14, figs. 7 & 8) configured to selectively couple a first component (16, figs. 7 & 8) and a second component (10, 12, figs. 7 & 8), comprising: 
a cylindrical body (body of item 14, figs. 7 & 8) having an outer surface (outer surface of item 14, figs. 7 & 8), a section of the outer surface (outer surface of item 14, figs. 7 & 8) including an undercut (as shown in ANNOTATED figs. 7 & 8) and an adjacent raised portion (as shown in ANNOTATED figs. 7 & 8) configured to function as a sealing mechanism (fig. 8) to generate a sealing pressure fit (fig. 8) when the section is arranged against an interior surface of a cavity of the first component (16, figs. 7 & 8).
Regarding claim 15, Vaught shows further comprising a protrusion (22, figs. 7 & 8) extending outwardly from the outer surface (outer surface of item 14, figs. 7 & 8), the protrusion (22, figs. 7 & 8)  being positioned between adjacent edges of the first component (16, figs. 7 & 8) and the second component (10, 12, figs. 7 & 8) when the first component (16, figs. 7 & 8) and the second component (10, 12, figs. 7 & 8) are coupled.

Regarding claim 16, Vaught shows wherein the protrusion (22, figs. 7 & 8) defines an upper section (20, figs. 7 & 8) and a lower section (bottom section of item 14 below item 22, figs. 7 & 8) of the outer surface (outer surface of item 14, figs. 7 & 8), the upper section (20, figs. 7 & 8) being coupled to a surface of the second component (10, 12, figs. 7 & 8), and the lower section (bottom section of item 14 below item 22, figs. 7 & 8) being configured to extend within the cavity of the first component (16, figs. 7 & 8) and function as the sealing mechanism (fig. 8).

Regarding claim 17, Vaught shows wherein when the insert (14, figs. 7 & 8) is coupled to the second component (10, 12, figs. 7 & 8), the protrusion (22, figs. 7 & 8) is configured to abut an end thereof (figs. 7 & 8).

Regarding claim 18, Vaught shows wherein an end of the cylindrical body (body of item 14, figs. 7 & 8) near the raised portion (as shown in ANNOTATED figs. 7 & 8) is generally tapered (as shown in ANNOTATATED figs. 7 & 8).

Regarding claim 22, Vaught shows wherein the first component (16, figs. 7 & 8) is a base of a container (figs. 7 & 8) and the second component (10, 12, figs. 7 & 8) is a lid of a container (figs. 7 & 8), the lid (figs. 7 & 8) and the base (figs. 7 & 8) being generally complementary to one another (figs. 7 & 8).

Claim(s) 14 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burkit (US 5,002,317).

    PNG
    media_image5.png
    721
    455
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    748
    467
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    435
    370
    media_image7.png
    Greyscale


Regarding claim 14, Burkit shows an insert (assembly of items 10, 20, 40, 40, Figs. 1-5) configured to selectively couple a first component (Lower-T, Figs. 1 & 5) and a second component (Upper-T, Figs. 1 & 5), comprising: 
a cylindrical body (body of assembly of items 10, 20, 40, 40 as shown in Figs. 1-5) having an outer surface (as shown in Fig. 1), a section (section of assembly of items 10, 20, 40, 40 below items 40, 40 as shown in Fig. 1 & 5) of the outer surface (as shown in Fig. 1) including an undercut (as shown in ANNOTATED Fig. 5) and an adjacent raised portion (as shown in ANNOTATED Fig. 5) configured to function as a sealing mechanism (fig. 5) to generate a sealing pressure fit (fig. 5) when the section (section of assembly of items 10, 20, 40, 40 below items 40, 40 as shown in Fig. 1 & 5) is arranged against an interior surface of a cavity of the first component (Lower-T, Figs. 1 & 5).

Regarding claim 19, Burkit shows wherein the cylindrical body (body of assembly of items 10, 20, 40, 40 as shown in Figs. 1-5) includes a first edge (16, Figs. 1, 3 & 7) and an adjacent second edge (18, Figs. 1, 3 & 7) coupled in an interlocking arrangement (as shown in Figs. 1, 3 & 7).

Regarding claim 20, Burkit shows wherein, a portion of the first edge (16, Figs. 1, 3 & 7) includes a plurality of first teeth (teeth of threaded rods 43, Figs. 1, 3 & 7, col. 5, lines 3-27), and a portion of the second edge (18, Figs. 1, 3 & 7) includes a plurality of second teeth (teeth of threaded rods 42, Figs. 1, 3 & 7, col. 5, lines 3-27), the plurality of first teeth and the plurality of second teeth (teeth of threaded rods 43 & 42, Figs. 1, 3 & 7, col. 5, lines 3-27) being generally complementary and arranged in meshing engagement (via item 50, Figs. 1, 3 & 7).

Regarding claim 21, Burkit shows wherein a circumference of the insert (assembly of items 10, 20, 40, 40, Figs. 1-5) is adjustable by removing a portion of the second edge (18, Figs. 1, 3 & 7)(by turning bolt 50, a portion of the second edge 18 would be adjusted or removed from overlapping portion with a portion of the first edge 16 which would adjust the circumference of the insert or assembly of items 10, 20, 40, 40, Figs. 1-5, col. 5, lines 3-27).

Claim(s) 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaufer (US 2002/0166238).

    PNG
    media_image8.png
    888
    637
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    883
    606
    media_image9.png
    Greyscale


Regarding claim 23, Kaufer shows a canister (400, Fig. 10) comprising: 
a generally hollow cylindrical body (401, Fig. 10, [0061]) having an internal compartment (internal compartment of item 401, Fig. 10) configured to store one or more items (404, 430, Fig. 10); and 
a top (410, Fig. 10) coupled to the cylindrical body (401, Fig. 10, [0061]), the top (410, Fig. 10) being movable between a closed position (see fig. 10) and an open position (see fig. 10) to access the internal compartment (internal compartment of item 401, Fig. 10), wherein the top (410, Fig. 10) includes a thumb tab (410a, figs. 10, 11A) configured to assist an operator with moving the top (410, Fig. 10) from a closed position (see fig. 10) to an open position (see fig. 10).

Regarding claim 24, Kaufer shows wherein at least one match (404, Fig. 10) is positioned within the internal compartment (internal compartment of item 401, Fig. 10), and a striking material (412, Fig. 10) is mounted to a portion of the canister (400, Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claim 1 above, and in view of HomebrewSoaps (NPL “Recycled Bear Bottle Candle with Top Half of Bottle LSS”, 01/10/2013).

    PNG
    media_image10.png
    433
    755
    media_image10.png
    Greyscale


Regarding claim 5, Yang discloses the limitations of the container according to claim 1 above, but does not disclose wherein the base and at least one of the lid and insert include complementary markings configured to indicate an orientation of the lid relative to the base when the lid is attached to the base.
HomebrewSoaps teaches a base (HomebrewSoaps, lower portion of the beer bottle after cutting in half as shown in ANNOTATED Picture) and at least one of a lid and insert (HomebrewSoaps, an upper portion of the beer bottle after cutting in half as shown in ANNOTATED Picture) include complementary markings (logo markings as shown in ANNOTATED Picture) configured to indicate an orientation of the lid (HomebrewSoaps, an upper portion of the beer bottle after cutting in half as shown in ANNOTATED Picture) relative to the base (HomebrewSoaps, lower portion of the beer bottle after cutting in half as shown in ANNOTATED Picture) when the lid (HomebrewSoaps, an upper portion of the beer bottle after cutting in half as shown in ANNOTATED Picture) is attached to the base (HomebrewSoaps, lower portion of the beer bottle after cutting in half as shown in ANNOTATED Picture).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the base and at least one of the lid and insert including complementary markings configured to indicate an orientation of the lid relative to the base when the lid being attached to the base, as taught by HomebrewSoaps, into the container of Yang for providing decoration labels which would result in providing an aesthetic look from an outside of the container when the candle is not in used and thus pleases the consumer.

Regarding claim 10, Yang discloses the limitations of the container according to claim 1 above, but does not disclose wherein a candle is arranged within the cavity of the base.
HomebrewSoaps teaches a candle (HomebrewSoaps, as shown in ANNOTATED Picture) is arranged within the cavity of the base (HomebrewSoaps, lower portion of the beer bottle after cutting in half as shown in ANNOTATED Picture).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Yang with the candle being arranged within the cavity of the base, as taught by HomebrewSoaps, for promoting a greater use of the container in different conditions.  Thus, the container is effectively utilized and thus benefits the consumer.

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claim 1 above, and in view of Kaufer (US 2002/0166238).
 
    PNG
    media_image8.png
    888
    637
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    883
    606
    media_image9.png
    Greyscale


Regarding claims 6-9, Yang discloses further comprising a canister (32, figs. 2, 4) including: generally hollow cylindrical body (hollow cylindrical body of item 32, figs. 2, 4) having an internal compartment (internal compartment of item 32, fig. 4); and a top (top of item 32, fig. 4) coupled to the cylindrical body (hollow cylindrical body of item 32, figs. 2, 4); (Applicant claim 6) and
wherein the canister (32, figs. 2, 4) is positioned within the second portion (304, figs. 1, 2, 4) of the lid (30, figs. 1, 2, 4, 5).  (Applicant claim 7)
Yang does not disclose an internal compartment configured to store one or more items; and the top being movable between a closed position and an open position to access the internal compartment; (Applicant claim 6)
wherein at least one match is arranged within the internal compartment of the canister; (Applicant claim 8) and
wherein a striking material is mounted to a portion of the canister for use with the at least one match. (Applicant claim 9)
Kaufer teaches an internal compartment (Kaufer, internal compartment of item 401, Fig. 10) configured to store one or more items (Kaufer, 404, 430, Fig. 10); and the top (Kaufer, 410, Fig. 10) being movable between a closed position and an open position to access the internal compartment (Kaufer, internal compartment of item 401, Fig. 10); (cl. 6)
wherein at least one match (Kaufer, 404, Fig. 10) is arranged within the internal compartment (Kaufer, internal compartment of item 401, Fig. 10) of the canister (Kaufer, 400, Fig. 10); (Applicant claim 8) and
wherein a striking material (Kaufer, 412, Fig. 10) is mounted to a portion of the canister (Kaufer, 400, Fig. 10) for use with the at least one match (Kaufer, 404, Fig. 10). (Applicant claim 9)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Yang with the internal compartment configured to store one or more items; and the top being movable between a closed position and an open position to access the internal compartment; (Applicant claim 6) wherein at least one match is arranged within the internal compartment of the canister; (Applicant claim 8) and wherein a striking material is mounted to a portion of the canister for use with the at least one match (Applicant claim 9), as taught by Kaufer, for storing and/or holding one or more items such as matches, flints, striking material, etc… which would result in providing a readiness of lighting a candle or a fire whenever is needed.  Thus, the container is highly convenient to use and thus benefits the consumer.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claim 1 above, and in view of Purinton et al. (US 2,051,777; hereinafter Purinton).

    PNG
    media_image11.png
    807
    509
    media_image11.png
    Greyscale

Regarding claims 11-13, Yang discloses the limitations of the container according to claim 1 above, but does not disclose wherein at least one tobacco product and a humidifier ampule are arranged within the cavity of the base; (Applicant claim 11)
a divider positioned within the cavity, the divider including a coupled inner member and outer member arranged generally concentrically to define a first opening and a second opening, the first opening being located near a center of the cavity; (Applicant claim 12) and 
wherein the humidifier ampule is arranged within the first opening and at least one tobacco product is arranged within the second opening.  (Applicant claim 13)
Purinton teaches at least one tobacco product (Purinton, cigarettes, Title) and a humidifier ampule (Purinton, 14, figs. 2, 4, Title) are arranged within the cavity (Purinton, inner cavity of item 4, figs. 2, 4) of the base (Purinton, 4, figs. 2, 4); (Applicant claim 11)
a divider (Purinton, 2, 8, 9, 10, 11, 12, 13, figs. 2, 4) positioned within the cavity (Purinton, inner cavity of item 4, figs. 2, 4), the divider(Purinton, 2, 8, 9, 10, 11, 12, 13, figs. 2, 4)  including a coupled inner member (Purinton, 13, figs. 2, 4) and outer member (Purinton, 2, figs. 2, 4) arranged generally concentrically to define a first opening (Purinton, top opening of item 13 where item 14 disposed inside, figs. 2, 4) and a second opening (Purinton, top opening of item 2 where items 8, 9, 10, 12 disposed inside, figs. 2, 4), the first opening (Purinton, top opening of item 13 where item 14 disposed inside, figs. 2, 4) being located near a center of the cavity; (Applicant claim 12) and 
wherein the humidifier ampule (Purinton, 14, figs. 2, 4, Title) is arranged within the first opening (Purinton, top opening of item 13 where item 14 disposed inside, figs. 2, 4) and at least one tobacco product (Purinton, cigarettes, Title) is arranged within the second opening (Purinton, top opening of item 2 where items 8, 9, 10, 12 disposed inside, figs. 2, 4).  (Applicant claim 13)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Yang with the at least one tobacco product and a humidifier ampule are arranged within the cavity of the base; (Applicant claim 11) a divider positioned within the cavity, the divider including a coupled inner member and outer member arranged generally concentrically to define a first opening and a second opening, the first opening being located near a center of the cavity; (Applicant claim 12) and wherein the humidifier ampule is arranged within the first opening and at least one tobacco product is arranged within the second opening (Applicant claim 13), as taught by Purinton, for promoting a greater use of the container in different conditions.  Thus, the container is effectively utilized and thus benefits the consumer.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufer as applied to claim 23 above, and in view of Greiner (US 2006/0210940).

    PNG
    media_image12.png
    945
    628
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    860
    660
    media_image13.png
    Greyscale


Regarding claim 25, Kaufer discloses the limitations of the canister according to claim 23 above, but does not disclose wherein the generally hollow cylindrical body is generally complementary to a portion of a container such that the canister is configured to be mounted within the portion of the container.
Greiner teaches a generally hollow cylindrical body (Greiner recites “The hollow cavity 30 can be used to store a variety of materials such as matchsticks or matchbooks or other ignition sources, wax chips, fragrance oils or incense.”, [0037], UNDERLINE emphasis added; in other words, beside the bodies of the matchbooks, a body of the “other ignition sources” can include a body or a generally hollow cylindrical body of a match canister) (Kaufer disclosed a body or a generally hollow cylindrical body of a match canister in claim 23 above) is generally complementary to a portion of a container (Greiner, 30, Fig. 3) such that the canister (Greiner recites “The hollow cavity 30 can be used to store a variety of materials such as matchsticks or matchbooks or other ignition sources, wax chips, fragrance oils or incense.”, [0037], UNDERLINE emphasis added; in other words, beside the matchbooks, the “other ignition sources” can include a match canister) (Kaufer disclosed a match canister in claim 23 above) is configured to be mounted within the portion of the container (Greiner, 30, Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the canister of Kaufer with the generally hollow cylindrical body is generally complementary to a portion of a container such that the canister is configured to be mounted within the portion of the container, as taught by Greiner, for promoting a greater use of the canister.  Thus, the canister is effectively utilized and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762